Title: From George Washington to Elizabeth Willing Powel, February 1793
From: Washington, George
To: Powel, Elizabeth Willing



[Philadelphia, February 1793]

The enclosed thoughts are well conceived. The sentiments are just; and altho’ the envy expressed in some of them is to be regretted, yet it is hoped that Mira, at the age of four score, will stand as much in the way of Cloe as she does at present; and will appear the Same in the eyes of all who may then see her, as she did on her anniversary of fifty.
